    Case 3:19-md-02885-MCR-GRJ Document 1158 Filed 06/02/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION

 IN RE: 3M COMBAT ARMS                              Case No. 3:19md2885
 EARPLUG PRODUCTS
 LIABILITY LITIGATION
                                                    Judge M. Casey Rodgers
 This Document Relates to All Cases                 Magistrate Judge Gary R. Jones


                           PRETRIAL ORDER NO. 40
                        Amendments to Pretrial Order No. 28 1

       Consistent with § 5 of Case Management Order No. 12, the bellwether case-

specific discovery and trial pools will now proceed in four groups of six cases—

Trial Group A, Trial Group B, Trial Group C, and Trial Group D. Trial Groups A,

B and C will be comprised of: (1) one randomly selected case from each side’s initial

bellwether picks and one randomly selected case from the Court’s initial random

picks; (2) one case chosen by each side from their initial bellwether picks; and (3)

one randomly selected alternate.          Trial Group D will include those six cases

remaining after the first three selection processes. In keeping with the undersigned’s

decision not to be informed of each side’s subjective picks, BrownGreer will contact

the parties directly to facilitate the selection process. In the meantime, the parties

are directed to confer and present a proposed schedule for case-specific discovery



       1
          The Court has considered the parties’ arguments regarding the process for selecting the
trial groups and finds this to be a fair compromise.
    Case 3:19-md-02885-MCR-GRJ Document 1158 Filed 06/02/20 Page 2 of 2
                                                                             Page 2 of 2


and the filing of Daubert and dispositive motions, if any, for Trial Group A, as well

as the subsequent groups, with the understanding that the first bellwether trial(s) will

be held in early April 2021.

      SO ORDERED, on this 2nd day of June, 2020.


                                 M. Casey Rodgers
                                 M. CASEY RODGERS
                                 UNITED STATES DISTRICT JUDGE
